The Chancellor
If the assessor’s valuation of the first parcel of land be taken as correct, and from it be deducted $800 for the municipal liens, the clear value of that land will appear to have been $1,700 at the time of the sale. Taking the $2,500 from the $8,000, which the defendant admits the four parcels to have been worth in 1882, we have $5,500 as the value of the remaining three parcels, and if we subtract from that sum the same proportion of value for unpaid municipal liens as was taken from the value of the first parcel, say one-third, the clear value of the second, third and fourth parcels was $3,667, making the clear value of the whole land $5,367, or about fifty-four times as much as it was sold for at the sheriff’s sale. Or, in view of the fact that the defendant claims to be a purchaser from Scott for value, taking as the value of the land above encumbrances, the aggregate of the considerations recited in the three deeds to her, which deeds were delivered four months and a half after the sheriff’s sale, the sum would be seventy-six times the price bid at the sheriff’s sale. Or taking the consideration mentioned in the deed *6from Eurst to Scott to be the value, it was thirty times the price bid at the sheriff’s sale.
Whatever valuation is taken, it is .clear that there was a startling discrepancy between the price bid and the true value of the property. Upon the presentation of this circumstance, the mind naturally turns to ascertain the attitude of the parties concerned in the sale, when it was made, to find an explanation of the sacrifice. It finds that Mr. Lundy, though aware that he had been sued, had no knowledge of the sale; that the sale took place three years after the entry of the judgment; that after it, -exhibiting an unconsciousness of his loss of title, Mr. Lundy leased the property and- collected some rents. It further finds that the sheriff levied upon and sold four perfectly distinct and separate parcels of land in bulk, the first of which parcels was alone of sufficient value to pay the entire judgment more than three times, for about one-fourth the amount of the judgment, and that the attorney who represented the judgment creditor attended the sale and bid in the whole four tracts in one lot for that sum. The combination of circumstances affecting the sale, shortly stated, is this: A sale of four distinct parcels of land in one lot, one of which parcels was of more than sufficient value to have paid the judgment, for a price so grossly inadequate as to shock all sense of propriety and justice, to the attorney of the plaintiff in execution three years after the entry of the judgment, in the absence of the defendant in execution, who was unaware that his propeety was being sold.
The sheriff’s conduct, in which the plaintiff’s attorney appears to have, at least, acquiesced, remaining as it does unexplained, exhibits an abuse of the discretion which the law vested in him to determine the quantity of land necessary to be sold, and whether it should be sold in bulk or in parcels. The land being in detached, independent parcels, each of considerable value, clearly should have been sold in parcels. Johnson v. Garrett, 1 C. E. Gr. 31; Schilling v. Lintner, 16 Stew. Eq. 444; Holmes v. Steele, 1 Stew. Eq. 173; Tiernan v. Wilson, 6 Johns. Ch. 411. In the last-cited case Chancellor Kent said : “ The very circumstance of advertising and selling the whole supposed interest of *7the plaintiff in both lots together' and for so small a demand, was calculated to excite distrust as to the title and to destroy the value of the sale. It was a perversion of the spirit and policy of the power with which the sheriff was entrusted.”
When the consequence of such an abuse of discretion is detrimental to the defendant in execution, equity will interfere as in the case of abuse of a trust. See cases above cited.
Here the inadequacy of the price bid for the land, shocking as it does the conscience, in itself is strong evidence of fraud, and when it is coupled with the now apparent abuse of the sheriff's discretion, the complainant's lack of knowledge of the sale, and his subsequent mental enfeeblement, and the subsequent devolution of the title to the property sold upon the wife of the attorney who participated in the unjust sale, and her hesitating assertion of her title, it becomes, I think, convincing evidence of fraud. 2 Pom. Eq. Jur. § 927; 1 Story Eq. Jur. 256; Wintermute v. Snyder, 2 Gr. Ch. 489, 496; Gifford v. Thorn, 1 Stock 702, 740; Weber v. Weitling, 3 C. E. Gr. 441; Kloepping v. Stellmacher, 6 C. E. Gr. 328; Phillips v. Pullen, 18 Stew. Eq. 836. But to now, before full proofs, speak more conservatively, the situation savors, at least, strongly enough of fraud to induce this court to interfere by preliminary injunction and preserve the status quo until the facts shall be fully developed by those proofs, and final hearing.
It is true that the defendant insists that she is an innocent purchaser for value, but she does not disclose the particulars of her purchase and explain to a just satisfaction how the value she gave was paid or what it was. I think that it was incumbent upon her to do so. She was the wife of the attorney who acquiesced in the sale of the complainant’s property, composed of several lots, in bulk, and who bid in the property when so sold for $100, and afterwards directed the sheriff to make the deed to Mr. Furst, and, when the deed was delivered, took it into his possession. She took her title through deeds in which neither Mr. Scott nor Mr. Furst covenanted against other encumbrances or defects of title than their own acts might have occasioned, which were executed within four and a half months *8after the sheriff’s sale. Besides, in 1887, after she had been in the possession of the property for five years without struggle, as if conscious that she had an untenable title, she surrendered her possession to the complainant’s wife, who thereafter held it for eight years. The insufficiency of her excuse for this surrender, that the dower right of the complainant’s wife had not been sold, is manifest when it is remembered that such right was inchoate and did not entitle Mrs. Lundy to possession. I think that the natural inference from her situation justifies the proposed issue of injunction, if for no other reason than the maintenance of the status quo, until full production of proofs and a final hearing can be had, and especially so when it is remembered that, under rule 126, she will be protected from damage by a bond.
The remaining objection to the issuance of the injunction is that the laches of the complainant disentitles him to the assistance of the court of equity. In McCartin v. Traphagen, 16 Stew. Eq. 323, 338, Vice-Chancellor Van Fleet said: “Great delay is a good bar in equity. Courts of equity have from the earliest times, upon general principles of their own, even where there was no analogous statutable bar, refused relief to stale demands. More than one hundred years ago Lord Camden said: ‘A court of equity, which is never active in relief against conscience or the public convenience, has always refused its aid to stale demands where the party has slept upon his rights and acquiesced for a great length of time. Nothing can call forth the activity of a court of equity but conscience, good faith and reasonable diligence. "Where these are wanting the court is passive and does nothing. Laches and neglect are always discountenanced, and therefore from the beginning of this jurisdiction there was always a limitation to suits in equity.’ Smith v. Clay, reported in a note to Deloraine v. Browne, 3 Bro. C. C. 639.”
But the neglect or delay which will induce the court to withhold relief is not mere lapse of time which does not amount to a bar by a statute of limitation. In the case last cited Vice-Chancellor Van Fleet continues in this language: “ He who delays asserting his rights until the proofs respecting the trans*9action out of which he claims his rights arose, are so indeterminate and obscure that it is impossible for the court to see whether what seems to be justice to him is not injustice to his adversary, should be denied all relief, for by his laches he has deprived the court of the power of ascertaining with reasonable certainty what the truth is and thus of doing justice.” So, in Tynan v. Warren, 8 Dick. Ch. Rep. 321, Vice-Chancellor Green said: “ I do not understand that mere delay in bringing a suit will deprive the party of his remedy, unless such a neglect has so prejudiced the other party, by loss of testimony or means of proof or changed relations, that it would be unjust to now permit him to exercise his right.” To the same effect are the cases of Daggers v. Van Dyck, 10 Stew. Eq. 130; Van Houten v. Van Winkle, 1 Dick. Ch. Rep. 384; Hall v. Otterson, 7 Dick. Ch. Rep. 535.
In this case the complainant’s delay in seeking his remedy in equity has been more than fourteen years. When his tenant wrote him that a man named Seymour owned the property, and that he would not pay the complainant more rent, if he was in the possession of his mental faculties, he was put upon an inquiry which would have disclosed the necessity of this suit. It appears that he was then in Pennsylvania suffering from some mental and physical affliction. What that affliction was does not appear. Whether it did, in fact, incapacitate him, is not shown, save by the opinions of affiants which are not supported by statements of facts. How long the affliction lasted is left obscure. If he possessed capacity to care for his property, his inattention to it has very much the appearance of an abandonment of it and a waiver of his remedy in equity. Indeed, upon the case, as he presents it, if it had been made to appear that the delay has been prejudicial to the defendant through change in position, loss of proof or other cause, or has obscured the path of the court so as to. leave it in uncertainty, I would hesitate to act. But I do not perceive that the delay has caused any substantial detriment. It is true that Mr. Seymour is dead, but the defendant does not claim that by his death she has lost evidence. Whatever value the defence of laches may have when *10the proofs are fully developed for the final hearing, is not apparent now, and I do not think that merely because of the lapse of fourteen years since the sale, I should practically deny the complainant an opportunity to come into equity, by refusing the injunction he now seeks. I will grant the injunction upon the complainant paying the costs of the term lost in the ejectment suit, and giving bond with sufficient sureties, in the sum of $1,000, conditioned for the payment to the defendant of all such damages or costs as may be awarded to her, either at law or in this court, in case the decision shall be against the complainant.